     4:07-cr-00791-TLW     Date Filed 09/02/20     Entry Number 238    Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America,                     Crim. No. 4:07-cr-00791-TLW-1

       v.
                                                              Order
 Antawin Burgess



      This matter is before the Court on Defendant’s motion for reconsideration of

the denial of his motion for a sentence reduction pursuant to the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194. “Because there is no provision in the

Federal Rules of Criminal Procedure that governs a motion for reconsideration,

courts are guided by analogy to the standards established by the civil rules.” United

States v. Mallory, 337 F. Supp. 3d 621, 626 (E.D. Va. 2018) (citation omitted). Under

the civil rules, a Rule 59(e) motion may only be granted “(1) to accommodate an

intervening change in controlling law; (2) to account for new evidence not available

at trial; or (3) to correct a clear error of law or prevent manifest injustice. It is an

extraordinary remedy that should be applied sparingly.” Mayfield v. Nat’l Ass’n for

Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (citations omitted).

      The Court has considered the arguments he raises in this motion, including

the asserted disproportionate impact of § 851 filings on black defendants, the

relatively short time he served in custody on his past convictions, his age, his good

behavior in prison, the sources for his drug weight, that the conduct the Court noted

in its prior order is accounted for in the Guidelines, and his brain development.

However, for the reasons set forth in the Court’s prior order denying his First Step

                                           1
     4:07-cr-00791-TLW     Date Filed 09/02/20   Entry Number 238     Page 2 of 2




Act motion, which the Court incorporates here, the Court concludes that a sentence

reduction in his case is not warranted.1 Those specific reasons were: (1) he was held

accountable at sentencing for a crack weight (1.5–4.5 kilograms) that would have

clearly supported a charge to the current threshold amount (280 grams); (2) his

statutory penalties would have been the same if the Fair Sentencing Act had been in

place at the time of his sentencing because he was also convicted of conspiring to

possess with intent to distribute 5 kilograms or more of cocaine; (3) he received a

firearm enhancement in this case; (4) he was on probation when he committed the

instant offense; and (5) he has a significant prior record, including prior drug

convictions and convictions related to him firing shots inside a club while unlawfully

in possession of a pistol. Accordingly, his motion for reconsideration, ECF No. 237, is

DENIED.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

September 2, 2020
Columbia, South Carolina




1The Court also notes that even if the crack penalties were ignored entirely, he would
still be subject to a mandatory 240-month term of imprisonment and 10 years of
supervised release based on the cocaine penalties alone. His current 252-month
sentence is only 12 months above that minimum.


                                          2
